Morrill, C. J.
The first error assigned is, that the depositions of A. H. Cook and wife were excluded. As these depositions go to show the situation of the health of the girl sometime after the sale, and cannot by any possibility establish her condition at the time of or previous to the sale, the judge did not err in excluding the same.
The charge of the judge was full and correct, and as the testimony was conflicting and not unsatisfactory that the girl was diseased at the time of the sale, we cannot say that the verdict was contrary to evidence. The judgment is
Aeeirmed.